Exhibit FOR FURTHER INFORMATION: FOR INVESTORS: FOR MEDIA: Richard R. Sawyer Tina M. Farrington Chief Financial Officer Senior Vice President 260-427-7150 260-427-7155 rick.sawyer@towerbank.net tina.farrington@towerbank.net TOWER FINANCIAL CORPORATION REPORTS THIRD QUARTER RESULTS FORT WAYNE, INDIANA – OCTOBER 30, 2009 – Tower Financial Corporation (NASDAQ: TOFC) reported an increase of $2.6 million in capital during the third quarter of 2009 despite a loss of $721,000, or $0.18 per diluted share, compared with net income of $330,000, or $0.08 per share, reported for the third quarter 2008.This brings the year to date net loss to $4.4 million, or $1.08 per diluted share, compared to year to date net income of $1.4 million, or $0.34 per share at September 30, 2008. The main causes of the quarterly loss were: · Significant deterioration of collateral on four credits already identified as non-performing in previous quarters · Non cash other-than-temporary impairment (OTTI) charge on an available for sale security · Letter of credit claim on a borrower who was previously liquidated “While the loss for the quarter was a disappointment, the mark to market accounting issue or OTTI charge did not impact capital, and the loan loss provision does not reflect any deterioration in our overall loan portfolio. Unfortunately, values of collateral in some markets continue to fall, and we added appropriate reserves relating to these four previously identified non-performing loans” stated President and CEO, Mike Cahill. “Our core business continues to improve, and we were able to show a significant increase in capital. Tower has always believed our capital position is strong enough to support our operations, and that has definitely not changed. This is why we choose not to take any TARP capital from the government like so many of our competitors did earlier this year.We are still poised to service our customers’ needs and look forward to adding new relationships.” Third quarter highlights include: · Capital increased to $48.5 million from $45.7 million at June 30, 2009. The Company’s regulatory capital ratios continue to remain above “well-capitalized” levels. · Net interest income increased by $255,000, or 5.3 percent.This was due to a 22 basis point increase in our net interest margin to 3.25 percent. · Trust and brokerage assets under management grew to $722.4 million as of September 30, 2009, an increase of $59.0 million or 8.89 percent during the third quarter.Year to date growth is $87.1 million, or 13.72 percent. · Core deposits grew to $454.4 million as of September 30, 2009, an increase of $10.1 million for the third quarter and $47.7 million year to date.This represents annualized core deposit growth of 9.1 percent for the third quarter and 15.6 percent for the first half of the year. · Loan loss reserves were continued to be built, resulting in an Allowance for Loan Losses of 2.78 percent of total loans, compared to 2.53 percent at June 30, 2009, and 1.90 percent at December 31, 2008. Capital Total capital increased to $48.5 million as of September 30, 2009, compared to $45.9 million at June 30, 2009.The increase of $2.6 million was made up of a $1.8 million capital raise from the sale of Series A Convertible Preferred Stock as previously disclosed in our Form 8k filing on September 28, 2009, and an increase of $1.5 million in unrealized gains, net of tax, on securities available for sale.The increase was offset by our $721,000 net loss recorded for the third quarter 2009. The Company’s regulatory capital ratios continue to remain above the “well-capitalized” levels of 6 percent for tier 1 capital and 10 percent for risked-based capital.Tier 1 capital at September 30, 2009, was 11.0 percent, compared to 11.7 percent at December 31, 2008.Total risked-based capital at September 30, 2009, was 12.5 percent, compared to 13.0 percent at December 31, 2008.Leverage capital was 9.0 percent at September 30, 2009, well above the regulatory requirement of 5 percent to be considered “well-capitalized”.The year to date reduction in capital ratios are the direct result of large loan loss provisions, the write down of a foreclosed land development, and the impairment charge on a security, offset by a reduction in total assets as well as capital raised during the third quarter. The following table shows our current Capital position as of September 30, 2009 in both dollars and percentages, compared to the minimum amounts required per regulatory standards for “well-capitalized” institutions. Minimum Dollar Requirements Regulatory Tower Minimum (Well- Capitalized) 9/30/09 Excess Tier 1 Capital / Risk Assets $ 33,866 $ 62,089 $ 28,223 Total Risk Based Capital / Risk Assets $ 56,444 $ 70,719 $ 14,275 Tier 1 Capital / Average Assets (Leverage) $ 34,338 $ 62,089 $ 27,751 Minimum Percentage Requirements Regulatory Tower Minimum (Well- Capitalized) 9/30/09 Tier 1 Capital / Risk Assets 6% or more 11.00 % Total Risk Based Capital / Risk Assets 10% or more 12.53 % Tier 1 Capital / Quarterly Average Assets 5% or more 9.04 % Asset Quality Nonperforming assets plus delinquencies were $25.8 million, or 3.80 percent of total assets as of September 30, 2009. This compares with $25.8 million, or 3.75 percent of assets at June 30, 2009 and $19.7 million, or 2.81 percent of assets at December 31, 2008.Net charge-offs were $2.0 million for the quarter compared with net charge-offs of $3.1 million for the second quarter and $117,000 in the first quarter of 2009.The current and historical breakdown of our non-performing assets is as follows: ($000's omitted) 9/30/09 6/30/09 3/31/09 12/31/08 9/30/08 Non-Accrual loans Commercial 8,644 5,907 1,246 1,658 598 Acquisition & Development 9,812 9,882 9,801 13,221 15,020 Commercial Real Estate 682 2,675 437 449 1,341 Residential Real Estate 1,081 552 224 347 107 Total Non-accrual loans 20,219 19,016 11,708 15,675 17,066 Trouble-debt restructered 163 184 191 198 366 OREO 3,990 4,060 5,080 2,660 2,432 Deliquencies greater than 90 days 1,477 2,509 1,304 1,020 982 Total Non-Performing Assets 25,849 25,769 18,283 19,553 20,846 The Commercial non-accrual category grew by $2.7 million, as ten relationships were added totaling $4.6 million offset by a $1.9 million reduction in previously identified relationships.Of the total $8.6 million of non-accrual loans in the commercial category, $7.9 million are comprised within seven lending relationships. The Acquisition and Development category is comprised of four lending relationships and remained unchanged during the quarter.The Commercial Real Estate category was reduced by about $2.0 million, as resolution was brought to two of the four relationships encompassing this category. Our allowance for loan losses increased $4.2 million during the first nine months of 2009 and was 2.78 percent of total loans at September 30, 2009, an increase from 2.53 percent and 1.90 percent at June 30, 2009, and December 31, 2008, respectively.The year to date increase was the net result of a reduction in loan outstandings of $24.9 million, net charge-offs of $5.3 million, and loan loss provision of $9.5 million.This increased provisioning was primarily driven by a deliberate focus by management on reserve building, recognition of valuation changes in the marketplace related to underperforming assets and the collateral value backing these assets, and current economic factors in our markets. "We have a small number of relationships that comprise a significant dollar amount of the non-performing assets, stated Mr. Cahill. We will not be pleased until we significantly reduce the level of non-performing assets, the speed of identification and resolution has increased due to our ability to recognize the loss in value on non-performing assets and our ability to support this with our strong capital position." Balance Sheet Company assets were $679.4 million at September 30, 2009, a decrease of $17.1 million, or 2.5 percent from December 31, 2008.The decrease in assets was primarily attributable to decreases in cash and cash equivalents of $1.6 million and loans of $24.9 million, along with an increase in our allowance for loan losses of $4.3 million.These changes were offset by an increase in long term investments of $8.1 million and loans held for sale of $1.2 million. Cash and cash equivalents decreased primarily due to the net paydown of $23.0 million in borrowings from the Federal Home Loan Bank (FHLB) and the Federal Reserve Bank (FRB) Discount Window in an effort to recognize more limited lending opportunities in the short term, and the goal of improving our net interest margin.FHLB and FRB Discount Window borrowings at September 30, 2009 were $16.2 million, compared to $39.2 million at December 31, 2008. Total loans at September 30, 2009 were $536.1 million, compared to $561.0 million at December 31, 2008.The planned decrease in loans came in primarily in our Commercial and Residential Real estate categories. Commercial real estate loans decreased by $13.5 million from December 31, 2008, while Residential real estate loans decreased by $10.1 million during that same time frame.The decrease in commercial real estate was due to continued amortization and payoffs in the portfolio combined with limited new activity.
